Name: Council Directive 69/62/EEC of 18 February 1969 amending the Council Directive of 14 June 1966 on the marketing of seed potatoes
 Type: Directive
 Subject Matter: means of agricultural production;  marketing;  plant product
 Date Published: 1969-02-26

 Avis juridique important|31969L0062Council Directive 69/62/EEC of 18 February 1969 amending the Council Directive of 14 June 1966 on the marketing of seed potatoes Official Journal L 048 , 26/02/1969 P. 0007 - 0008 Danish special edition: Series I Chapter 1969(I) P. 0050 English special edition: Series I Chapter 1969(I) P. 0055 Greek special edition: Chapter 03 Volume 4 P. 0086 Spanish special edition: Chapter 03 Volume 3 P. 0068 Portuguese special edition Chapter 03 Volume 3 P. 0068 Finnish special edition: Chapter 3 Volume 2 P. 0171 Swedish special edition: Chapter 3 Volume 2 P. 0171 COUNCIL DIRECTIVE of 18 February 1969 amending the Council Directive of 14 June 1966 on the marketing of seed potatoes (69/62/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 100 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament (1); Having regard to the Opinion of the Economic and Social Committee; Whereas certain provisions of the Council Directive of 14 June 1966 (2) on the marketing of seed potatoes should be amended; Whereas it is appropriate to amplify the provisional measures and to authorise the use of seed potatoes of stages prior to basic seed potatoes; Whereas in respect of seed potatoes satisfying less stringent requirements, one particular given on the label and the colour of the label should be altered; HAS ADOPTED THIS DIRECTIVE: Article 1The Council Directive of 14 June 1966 on the marketing of seed potatoes shall be amended as prescribed in the following Articles. Articles 2 1. Article 2 be renumbered Article 2 (1). 2. The following shall be substituted for Article 2 (1) (B) (a): "(a) which is of direct descent from basic seed or, if the breeder so requests, from seed of a generation prior to basic seed which can satisfy and has been found by official examination to satisfy the conditions laid down in Annexes I and II for basic seed;" 3. The following paragraph 2 shall be added to Article 2: "2. Member States may: (a) during a transitional period of not more than two years after the entry into force of the laws, regulations or administrative provisions necessary to comply with this Directive, and by way of derogation from paragraph 1 (B), certify as certified seed potatoes, seed potatoes which are of direct descent from seed potatoes officially controlled in a Member State under the scheme in operation at that time and which afford the same assurances as seed potatoes certified as "basic seed potatoes" or "certified seed potatoes" in accordance with the principles of this Directive; (b) provide until 30 June 1972 that official examinations to check compliance with the conditions laid down in Annex II not be carried out on all lots during certification unless there is doubt whether those conditions have been satisfied. At least 20 % of all lots must, however, be examined. " (1) OJ No C 108, 19.10.1968, p. 30. (2) OJ No 125, 11.7.1966, p. 2320/66. Article 3In Article 7 the word "lot" shall be substituted for the word "consignment". Article 4In Article 8 the word "lots" shall be substituted for the word "consignments". Article 5The following shall be substituted for Article 9 (2): "2. Packages which have been officially sealed shall not be resealed, whether one or more times, except officially. If packages are resealed, the fact of resealing, the most recent date of resealing and the authority responsible therefor shall be stated on the label required under Article 10 (1)." Article 6The following shall be substituted for Article 10 (1) (b): "(b) contain an official document, in the same colour as the label, giving the same information as that required under Annex III (A) (3), (4) and (6) for the label ; this document is not necessary if the information is printed indelibly on the container." Article 7The date "1 July 1970" shall be substituted for the date given in the last sentence of Article 15 (2). Article 8In Article 16 (2) the word "brown" shall be substituted for the words "dark yellow". Article 91. The following shall be substituted for the text of Annex III (A) (1) and (2): "1. "EEC rules and standards." 2. Certification authority and Member State or their initials. " 2. However, labels giving the information required under Annex III (A) (1) of the Council Directive of 14 June 1966 on the marketing of seed potatoes may be used up to but not later than 30 June 1970. Article 10The Member States shall, not later than 1 July 1969, bring into force the laws, regulations or administrative provisions necessary to comply with this Directive. They shall forthwith inform the Commission thereof. Article 11This Directive is addressed to the Member States.Done at Brussels, 18 February 1969. For the Council The President J.P. BUCHLER